USCA4 Appeal: 22-1444      Doc: 6         Filed: 06/02/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1444


        In re: WALTER JAMES BROWN, II, a/k/a J Chill,

                            Petitioner.



                        On Petition for Writ of Mandamus. (7:08-cr-00150-D-1)


        Submitted: May 24, 2022                                             Decided: June 2, 2022


        Before WYNN, DIAZ, and QUATTLEBAUM, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Walter James Brown, II, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1444       Doc: 6        Filed: 06/02/2022      Pg: 2 of 3




        PER CURIAM:

                 Walter James Brown, II, petitions for writs of mandamus and prohibition seeking

        an order directing the district court to reduce his criminal sentence. He also seeks recusal

        of the district judge. We conclude that Brown is not entitled to relief.

                 Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (cleaned up). Similarly, a

        writ of prohibition “is a drastic and extraordinary remedy which should be granted only

        when the petitioner has shown his right to the writ to be clear and undisputable and that the

        actions of the court were a clear abuse of discretion.” In re Vargas, 723 F.2d 1461, 1468

        (10th Cir. 1983).

                 We conclude that Brown is not entitled to relief because he has failed to show a

        clear right to relief with respect to the challenged ruling in his criminal proceeding.

        Further, neither mandamus relief nor a writ of prohibition is a substitute for appeal. In re

        Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007); Vargas, 723 F.2d at 1468.

        Finally, while mandamus may be used to seek recusal of a district judge, see In re Beard,

        811 F.2d 818, 827 (4th Cir. 1987), we conclude that Brown’s conclusory assertions of bias

        are insufficient to warrant recusal, see Belue v. Leventhal, 640 F.3d 567, 572-73 (4th Cir.

        2011).



                                                     2
USCA4 Appeal: 22-1444     Doc: 6       Filed: 06/02/2022    Pg: 3 of 3




              Accordingly, we deny the petition for writs of mandamus and prohibition. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                          PETITION DENIED




                                                  3